Citation Nr: 0905396	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-20 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, 
Wisconsin


THE ISSUE

Whether the Veteran's pension benefits were properly 
terminated, effective June 1, 2003.


REPRESENTATION

Appellant represented by:	Teresa Wineland, Attorney


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to March 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a August 2005 decision by the Milwaukee VA 
Pension Center at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin that terminated 
the Veteran's pension benefits after determining that the 
Veteran was receiving disability benefits from the United 
States Social Security Administration (SSA) in excess of the 
maximum allowable income for a veteran with no spouse or 
dependants.  


FINDINGS OF FACT

The Veteran's countable annual income for VA pension purposes 
exceeds the established income limit for receipt of payment 
for nonservice-connected pension benefits.


CONCLUSION OF LAW

Termination of the Veteran's pension benefits effective June 
1, 2003, based on excessive income was proper.  38 U.S.C.A. 
§§ 1503 (West 2002); 38 C.F.R. §§ 3.271, 3.272 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pension is payable to a veteran of a period of war who is 
permanently and totally disabled from nonservice-connected 
disability not the result of his or her own willful 
misconduct.  Basic entitlement exists if, among other things, 
the veteran's countable income is not in excess of the 
applicable maximum annual pension rate specified in 38 C.F.R. 
§ 3.23.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3(a)(3).

Payments of VA nonservice-connected pension benefits are made 
at a specified annual maximum rate, reduced on a dollar-for-
dollar basis by annualized countable income.  38 U.S.C.A. §§ 
1503, 1521; 38 C.F.R. §§ 3.3, 3.23.  Payments of any kind, 
from any source, shall be counted as income during the 12-
month annualization period in which received, unless 
specifically excluded.  38 C.F.R. §§ 3.271, 3.272.  A 
veteran's annual income includes the annual income of a 
dependent spouse.  38 C.F.R. § 3.23(d)(4).

The rates of pension benefits are published in tabular form 
in Appendix B of Veterans Benefits Administration Manual M21-
1, and are given the same force and effect as if published in 
the Code of Federal Regulations.  38 C.F.R. § 3.21.  The 
maximum annual pension rate is adjusted from year to year.  
The maximum annual rate of improved pension, effective from 
December 1, 2002, for a veteran without a spouse or 
dependants was $9,690.00.  M21-1, Part I, Change 46, Appendix 
B (September 25, 2003).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Applying the facts in this case to the criteria set forth 
above, the Board finds that termination of the veteran's 
pension benefits was proper effective June 1, 2003, based 
upon excessive income.

The Veteran applied for non-service connected pension in May 
2003.  He reported Social Security disability income in the 
amount of $508.00 per month, for a yearly total of $6,096.00, 
not accounting for any earned interest.  He reported $300.00 
in savings and no other income.  He reported $817.76 in 
pharmacy expenses in 2002. 

The Veteran's reported monthly Social Security income was 
verified in June 2003 and again in August 2003.  Both reports 
showed that the Veteran had been receiving $559.10 per month 
since December 2002.  

In August 2003, the Veteran was awarded $266.00 per month in 
pension benefits, effective June 1, 2003.  

The Veteran's monthly Social Security income was again 
verified in June 2005.  At that time, the report showed that 
the Veteran had been receiving $1,309.70 per month since 
December 2002, for a yearly total of $15,716.40.  That amount 
is in excess of $9,690.00, the applicable maximum annual rate 
for entitlement to pension for a veteran with no spouse or 
dependants in June 2003.  Because the Veteran's income 
exceeded the applicable maximum annual rate, the RO 
determined that the Veteran was not entitled to pension 
benefits and terminated the Veteran's pension effective June 
1, 2003, the date the benefits began.  

In a September 2005 statement, the Veteran contended that he 
had not originally reported his total Social Security income 
to the VA because $765.00 of the income was automatically 
deducted in the form of alimony payments.  He also contended 
that his monthly Medicare premium of $88.50 and Medicare Part 
D monthly premium of $31.34 were deducted from his Social 
Security income, and therefore those deductions, along with 
the alimony deductions, made his annual income at least 
$3000.00 less than the maximum annual rate.  

Unreimbursed medical expenses exceeding five percent of the 
maximum rate of annual pension (but not including any amount 
of pension payable because a person is in need of regular aid 
and attendance) may be used to reduce the amount of the 
countable annual family income.  38 U.S.C.A. § 1503(a)(8) 
(West 2002); 38 C.F.R. § 3.272(g)(2)(iii) (2008).  Eligible 
medical expenses include only those expenses that have been 
prescribed by a medical professional.  See M21-1, Part IV, 
Chapter 16, Addendum A; M21-1; VAOPGPREC 32-91 (March 11, 
1991) (holding that home renovations will be reimbursed only 
where medically indicated).

Thus, in order to be eligible for a reduction of countable 
annual income as a result of unreimbursed medical expenses, 
the veteran's annual medical expenses must in this case 
exceed $484.00, or five percent of the maximum rate of annual 
pension.  In this regard, the veteran submitted medical 
expenses totaling $817.76 for 2002.  In addition, he reported 
$119.84 in monthly Medicare premiums.  These expenses exceed 
$484.00.  However, even after deducting these medical 
expenses from the veteran's countable income, his income 
still exceeds the monthly annual pension rate for 2003 
($13,460.56).  As the Veteran's annual income exceeds the 
monthly annual pension rate for the award of nonservice-
connected pension benefits for a Veteran with no spouse or 
dependants, the claim of entitlement to nonservice-connected 
pension benefits must be denied due to excessive yearly 
income.

In regards to whether the Veteran was entitled to pension 
benefits after 2003, the Board finds that he was not, as his 
income continued to exceed the maximum annual pension rate 
for entitlement to nonservice-connected pension.  The record 
reflects that the Veteran's social security income continued 
to increase by increments from June 2003 through December 
2006.  In July 2005, the Veteran submitted an Eligibility 
Income Verification Report, in which he listed his income to 
be $1,358.00 per month for 2005, or $16,296.00 annually.  In 
January 2006, he submitted a Medical Expense Report listing 
$2,935.40 in medical expenses for 2005.  However, after 
deducting the Veteran's medical expenses from his annual 
income, his income rate was $13,360.60, which exceeds 
$10,162.00, the maximum annual income rate for entitlement to 
nonservice-connected pension in 2005.  In December 2006, the 
Veteran's social security income was verified as $1,476.50 
per month, or $17,718.00 annually, which exceeds $10,929.00, 
the maximum annual income rate in December 2006.  Therefore, 
in light of the Veteran's income from 2003 to at least 2006, 
it has not been shown that the Veteran has met the income 
requirements for nonservice-connected pension.

There is no interpretation of the facts of this case which 
will support a legal basis for a favorable action with regard 
to the Veteran's claim.  While the Veteran alleges that his 
alimony payments should not be considered countable income, 
this argument must fail, as alimony is not specifically 
excluded as income under 38 C.F.R. § 3.272 and therefore must 
be considered as countable income.  38 C.F.R. § 3.271.

In view of the foregoing, the Board finds that the RO 
properly terminated the veteran's pension effective June 1, 
2003, based upon excessive income.  38 C.F.R. § 3.660(a)(2) 
(where discontinuance of pension is required because of an 
increase in income, the reduction or discontinuance shall be 
made effective the end of the month in which the increase 
occurred).  Accordingly, the claim for reinstatement of 
pension benefits is denied because the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Duties to Notify and Assist the Appellant

With respect to the veteran's claim for entitlement to 
nonservice-connected disability pension benefits, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In 
particular, a June 2003 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  As the 
issue on appeal is controlled by the appellant's level of 
annual income, there is no medical controversy and 
development of any medical evidence would have no bearing on 
the decision.  The appellant has provided financial 
information for the period in question, and VA has obtained 
the appellant's annual Social Security Administration (SSA) 
income report and requested income and expense information 
from the Veteran.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
or is not part of the claims file.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


ORDER

Termination of the Veteran's monthly pension benefits 
effective June 1, 2003, based upon excessive income, was 
proper; the appeal is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


